On March 15, 1968, the court rendered an opinion holding that plaintiff was entitled to recover, the amount of recovery to be determined in further proceedings pursuant to Rule 47 (c). In accordance with the opinion of the court, a stipulation of the parties and a memorandum report of the commissioner, it was ordered on September 19,1968, that judgment be entered to the effect that plaintiff is entitled to recover nothing from defendant in this action because his outside earnings from civilian employment during the period between the effective date of his honorable discharge and the date of the court’s decision were in excess of the pay and allowances he would have received if he had remained on active duty in the Air Force.